In an action to recover damages for personal injuries and wrongful death, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Dollard, J.), dated November 16, 2005, as granted, in part, that branch of the plaintiffs motion which was for further depositions and denied, in part, its cross motion for a protective order.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in determining that the plaintiff established the necessity for the depositions of the defendant’s maintenance supervisor and administrator. The plaintiff demonstrated that the individuals already deposed had insufficient knowledge of the facts surrounding the decedent’s burn injury, and that a substantial *737likelihood existed that the two additional witnesses possessed information material and necessary to the plaintiffs prosecution of the action (see Stein v City of New York, 12 AD3d 587, 588 [2004]; Rivera v City of New York, 3 AD3d 486 [2004]; Rockford, v Long Is. R.R. Co., 273 AD2d 291 [2000]; Zollner v City of New York, 204 AD2d 626, 627 [1994]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Skelos, Lunn and Dillon, JJ., concur.